Curia.

The power exercised by the Courts to stay pro» ceedings, till the costs of a former suit for the same cause are paid, does not depend exclusively upon the question whether their collection can be enforced by execution. It is an equitable jurisdiction ; and intended to prevent the vexatious multiplication of suits. (Ginger v. Barnardiston, 2 Bl. Rep. 904.) Here the plaintiff has voluntarily, and without shewing any excuse, forborne td pursue his action upon the habeas corpus. The Common Pleas were right in staying the proceedings. (Perkins v. Hinman, 19 John. 238. Tidd, 478. 1 Dunl. Pr. 337. 3 B. & P. 23, n.(a) 4 Mod. 379.) In Lawrence v. Dickenson, (l Cowen’s Rep. 580,) the plaintiff offered to proceed upon the habeas corpus ; but the defendant refused to receive a declaration.
Motion denied.
el